DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of a new ground(s) of rejection discussed below. 
With respect to the last office action, Applicant discusses the claim limitations, the prior arts of record (PARs or ROBERTS et al (2011/0138326 or ROB-1) and further in view of ROBERTS et al (2011/0126252 or ROB-2), ROB-1), the office action and further argues that the PARs do not meet the claims limitations (see Applicant’s Remarks).
In response< Examiner notes Applicant’s arguments, however the PARs still meet the claims limitations as discussed below: Besides the teachings of the primary PAR (PPAR or ROB-1); ROB-2 discloses method and apparatus for presenting media programs and further discloses receiving requests for playback of the media content file in a second timeframe subsequent to a first timeframe (see figs.6-8, [0042-0044] and [0048-0052]), the user may provide and voice input and be presented with an object associated with the media programs, where the object can be interacted, searched and viewed as desired without effect the main streaming media program); which further meets: “…initiating non-enhanced playback of the media content file responsive to the first user request, such that the set of media playback interactions do not affect presentation of the media content file during the non-enhanced playback; receiving a second user request, during the non-enhanced playback, for enhanced media content associated with the media content file and second outputting the enhanced media content responsive to the second user request, the enhanced media content embedding the EMPI data with the media content file to provide user-responsive playback of the set of media playback interactions to affect playback presentation of the media content file during the second outputting (see figs.6-8, [0042-0044] and [0048-0052]), As further discloses in ROB-1, discloses apparatus and method for tagging media content and managing marketing and further discloses a method for providing embeddable media playback interactions; the PPAR discloses outputting a media content file for playback in a first timeframe to a first user via an interactive media playback interface (see figs.1-14, [0011-0013], [0019-0020] and [0022-0025]), a server or client outputs media content for sharing among a group of device using the interactive GUI; Receives a set of media playback interactions (see figs.9-13, trick play functions: rewind, pause, play and other set of interactions data including sharing) from the first user via the interactive media playback interface during the playback of the media content file, the set of media playback interactions affecting playback presentation of the media content file (figs.5-15, [0019-0020] and [0022-0025]); during playback of the media programming, set of trick play data and other interactive data are generated and embedded tags, overlays, etc., correlated to portions of a media programming timeline are interacted and shared with other users, groups of users or devices, and comments generate at the respective devices are shared with the specific group(s); presenting the tags, analyzing the metadata associated with portions of the media content; generates embedded media playback interaction (EMPI) data (overlays, tag, etc. data “OT-Data”) to logically associate the set of media playback interactions (see figs.9-13, trick play functions: rewind, pause, play and other set of interactions data causes generating of OT-Data being presented at other devices or users and further enables sharing tags or tags associated with user generated comments) with the media content file; and second outputting enhanced media content in a second timeframe subsequent to the first timeframe, the enhanced media content embedding the EMPI data with the media content file to provide user-responsive playback of the set of media playback interactions to affect playback presentation of the media content file during the second outputting, receiving a request to access the EMPI data subsequent to generating the EMPI data; and embedding the EMPI data with the media content file to generate the enhanced media content responsive to receiving the request and prior to the second outputting, receiving a request from the first user to share the EMPI data with a second user; embedding the EMPI data with the media content file to generate the enhanced media content responsive to receiving the request; and communicating the enhanced media content to the second user for playback according to the second outputting ([0022-0025], [0043-0053] and [0056-0073]}, wherein generating the EMPI data comprises: generating a set of interaction data corresponding to the set of media playback interactions; and 4 generating a set of embedding data to associate the set of media playback interactions with respective media components of the media content file (see figs.5-15, [0022-0025], [0043-0053] and [0056-0073]}, the OT-Data may be streamed with the media or stored locally and integrated with the media content, including user generated comments are shared with other users within the group, tags can be viewed, can be used be metadata regarding the program being viewed, can be screenshot and shared with other users, showing series of ads in a GUI, the OT-Data may be used by the server to enhanced the media content, e.g., targeting ads, emailing ads with associated links to purchasing of a goods and services, displaying other media of interest and including other enhancements, interacting with the overlays or tags generates other images relevant to the media being viewed or other goods or services, using the links or logical linkages, such as HTTP links, associated with the tags or overlays; during playback of the media programming, set of trick play data and other interactive data are generated and embedded tags, overlays, etc., correlated to portions of a media programming timeline are interacted and shared with other users, groups of users or devices, and comments generate at the respective devices are shared with the specific group(s); presenting the tags, analyzing the metadata associated with portions of the media content; interacting with the tags, overlays, the media content, etc., and sharing the data or videos over the network; ROB-1 discloses video streaming and sharing of embedded data or icons (0000), BUT appears silent as to receiving a first user request for playback of the media content file in a second timeframe subsequent to the first timeframe; initiating non-enhanced playback of the media content file responsive to the first user request, such that the set of media playback interactions do not affect presentation of the media content file during the non-enhanced playback; receiving a second user request, during the non-enhanced playback, for enhanced media content associated with the media content file and second outputting the enhanced media content responsive to the second user request, the enhanced media content embedding the EMPI data with the media content file to provide user-responsive playback of the set of media playback interactions to affect playback presentation of the media content file during the second outputting. However, in the same field of endeavor, ROB-2 discloses enable non-enhance playback and interactions of objects within the video stream as discussed above. Hence Applicant’s arguments are not persuasive; the PARs still meet all the claims limitations as clearly discussed below. This office action is non-final.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBERTS et al (2011/0138326 or ROB-1) and further in view of ROBERTS et al (2011/0126252 or ROB-2
	As to Claim 1-4, ROB-1 discloses apparatus and method for tagging media content and managing marketing and further discloses a method for providing embeddable media playback interactions, the method comprising: 
a first timeframe to a first user via an interactive media playback interface (figs.1-14, [0011-0013], [0019-0020] and [0022-0025]), server or client outputs media content for sharing among a group of device using the interactive GUI 
Receiving a set of media playback interactions (figs.9-13, trick play functions: rewind, pause, play and other set of interactions data including sharing) from the first user via the interactive media playback interface during the playback of the media content file, the set of media playback interactions affecting playback presentation of the media content file (figs.5-15, [0019-0020] and [0022-0025]); during playback of the media programming, set of trick play data and other interactive data are generated and embedded tags, overlays, etc., correlated to portions of a media programming timeline are interacted and shared with other users, groups of users or devices, and comments generate at the respective devices are shared with the specific group(s); presenting the tags, analyzing the metadata associated with portions of the media content; 
generating embedded media playback interaction (EMPI) data (overlays, tag, etc. data “OT-Data”) to logically associate the set of media playback interactions (figs.9-13, trick play functions: rewind, pause, play and other set of interactions data causes generating of OT-Data being presented at other devices or users and further enables sharing tags or tags associated with user generated comments) with the media content file; and second outputting enhanced media content in a second timeframe subsequent to the first timeframe, the enhanced media content embedding the EMPI data with the media content file to provide user-responsive playback of the set of media playback interactions to affect playback presentation of the media content file during the second outputting, receiving a request to access the EMPI data subsequent to generating the EMPI data; and embedding the EMPI data with the media content file to generate the enhanced media content responsive to receiving the request and prior to the second outputting, receiving a request from the first user to share the EMPI data with a second user; embedding the EMPI data with the media content file to generate the the OT-Data may be streamed with the media or stored locally and integrated with the media content, including user generated comments are shared with other users within the group, tags can be viewed, can be used be metadata regarding the program being viewed, can be screenshot and shared with other users, showing series of ads in a GUI, the OT-Data may be used by the server to enhanced the media content, e.g., targeting ads, emailing ads with associated links to purchasing of a goods and services, displaying other media of interest and including other enhancements, interacting with the overlays or tags generates other images relevant to the media being viewed or other goods or services, using the links or logical linkages, such as HTTP links, associated with the tags or overlays; during playback of the media programming, set of trick play data and other interactive data are generated and embedded tags, overlays, etc., correlated to portions of a media programming timeline are interacted and shared with other users, groups of users or devices, and comments generate at the respective devices are shared with the specific group(s); presenting the tags, analyzing the metadata associated with portions of the media content; interacting with the tags, overlays, the media content, etc., and sharing the data or videos over the network.
ROB-1 discloses video streaming and sharing of embedded data or icons (0000), BUT appears silent as to receiving a first user request for playback of the media content file in a second timeframe subsequent to the first timeframe; initiating non-enhanced playback of the media content file responsive to the first user request, such that the set of media playback interactions do not affect during the non-enhanced playback; receiving a second user request, during the non-enhanced playback, for enhanced media content associated with the media content file and second outputting the enhanced media content responsive to the second user request, the enhanced media content embedding the EMPI data with the media content file to provide user-responsive playback of the set of media playback interactions to affect playback presentation of the media content file during the second outputting.
However, in the same field of endeavor, ROB-2 discloses method and apparatus for presenting media programs and further discloses receiving additional user requests for playback of the media content file in a second timeframe subsequent to a first timeframe; initiating non-enhanced playback of the media content file responsive to the first user request, such that the set of media playback interactions do not affect presentation of the media content file during the non-enhanced playback; receiving a second user request, during the non-enhanced playback, for enhanced media content associated with the media content file and second outputting the enhanced media content responsive to the second user request, the enhanced media content embedding the EMPI data with the media content file to provide user-responsive playback of the set of media playback interactions to affect playback presentation of the media content file during the second outputting (figs.6-8, [0042-0044] and [0048-0052]), note the user may provide and voice input and be presented with an object associated with the media programs, where the object can be interacted, searched and viewed as desired without effect the main streaming media program.
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of ROB-2 into the system of ROB-1 to provide additional enhancement to the streaming media to enable one to interact with the objects of the streaming media as desired.
Claims 5-8 met as previously discussed in claims 1-4.

As to claim 10, ROBERTS further discloses wherein the set of media playback interactions affects playback presentation of a still image of the media content file ([0045-0046] and [0058-0060]).
Claim 11 is met as previously discussed in claims 1-4.	
As to claims 12-17, the claimed “A media playback device for providing embeddable media playback interactions…” is composed of the same structural elements that were discussed with respect to claims 1-4
Claims 18-20 met as previously discussed in claims 1-4.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                



ANNAN Q. SHANG